DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
Accordingly, claim 18 was amended. Claims 1-21 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 is dependent on claim 18; however, the limitation “wherein the light blocking layer is disposed directly on a bottom surface of the polarizing layer” conflicts with claim 18 where the light blocking layer is disposed on a bottom surface of the protective layer and the protective layer is disposed on a bottom surface of the first polarizing layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee, US 2016/0252665) in view of Kim et al. (Kim, US 10,522,600).
Re claim 18: As shown in Fig. 8, Lee discloses a display device comprising: 
a liquid crystal display panel 960;
a first polarizing layer 970 disposed on the liquid crystal display panel 960; and 
a second polarizing layer 950 disposed below the liquid crystal display panel 960 (paragraphs 89-93).
Further, as shown in Fig. 7, Lee discloses a light scattering layer 23 disposed on the first polarizing layer 10 and comprising a first refractive pattern layer part 218 and a second refractive pattern part 219 disposed on the first refractive pattern part 218, wherein a refractive index of the second refractive pattern part 219 is greater than a refractive index of the first refractive pattern part 218 (paragraph 82),
wherein the first refractive pattern part 218 comprises a plurality of recessed portions, the second refractive pattern part 219 comprises a plurality of protruding portions nested in the plurality of recessed portion, and each of the plurality of protruding portions has a trapezoidal shape, a rectangular shape, or a combination thereof (paragraph 83); or

It is noted that the layer 23 is considered as a light scattering layer since the structure of the layer 23 is substantially identical to that of the claim (see MPEP 2112.01).
Furthermore, as shown in Fig. 7, Lee discloses a protective layer 50 disposed on a bottom surface of the first polarizing layer 10.
As known in the art, it is obvious that the liquid crystal display panel 960 comprises a first substrate and a second substrate, which face each other, and a liquid crystal layer disposed between the first substrate and the second substrate.
Lee does not disclose a light blocking layer disposed on or below the linear polarizer layer, and comprising a dichroic pigment and a reactive mesogen.
As shown in Fig. 4, Kim discloses a light blocking layer 162 disposed on a bottom surface of the linear polarizer layer 163, and comprising a dichroic pigment 162b and a reactive mesogen 162a in order to absorb light spreading to a viewing angle and prevent the reduction of reflection performance (col. 13, lines 1-50).
Accordingly, it is obviously applicable to the display device of Lee in order to obtain the same advantage.
Thus, as taught by Kim, it would have been obvious to one having skill in the art at the time the invention was made to dispose a light blocking layer comprising a dichroic pigment and a reactive mesogen on a bottom surface of the first polarizing layer in order to absorb light spreading to a viewing angle and prevent the reduction of reflection performance (col. 13, lines 10-18).

Re claim 19: The display device of claim 18, wherein Kim discloses that the reactive mesogen comprises a liquid crystal molecule 162a (col. 13, lines 19-26), and
a major axis of the liquid crystal molecule 162a is vertically aligned with respect to a top surface or a bottom surface of the polarizing layer 163 (Fig. 4 and col. 13, lines 8-9).
Re claim 20: The display device of claim 19, wherein a major axis of the dichroic pigment 162b is parallel to an extension direction of the major axis of the liquid crystal molecule 162a (Fig. 4 and col. 13, lines 10-18).
Re claim 13: The display device of claim 18:
With the modification, as shown in Fig. 6 of Lee, it is obvious that the light blocking layer is disposed directly on a bottom surface of the protective layer 50 of the first polarizing layer 10; and as shown in Fig. 7 of Lee, the light scattering layer 23 is disposed directly on a top surface of the first polarizing layer 10.
Allowable Subject Matter
Claims 1-12, 14-17 and 21 are allowed.
The following is an examiner's statement of reasons for allowance: none of the prior art of record discloses or suggests all of the limitations as claimed.
Re claim 1, the most relevant reference, US 10,522,600 to Kim et al. (Kim), fails to disclose or suggest a display device comprising a light blocking layer disposed on a top surface of the linear polarizer layer, and comprising a dichroic pigment and a reactive mesogen.
As shown in Fig. 4, Kim discloses a light blocking layer 162 comprising a dichroic pigment and a reactive mesogen (col. 13, lines 1-4). However, the light blocking layer 162 is disposed on a bottom surface of the linear polarizer layer 163.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 24, 2021